Citation Nr: 1313269	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  09-26 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for kidney dysfunction associated with a left nephrectomy. 

2.  Entitlement to a rating in excess of 20 percent for ulnar nerve injury residuals of a shell fragment wound to the left forearm. 

3.  Entitlement to a rating in excess of 10 percent for muscle injury residuals of a shell fragment wound to the left forearm. 

4.  Entitlement to a rating in excess of 10 percent for muscle injury residuals of multiple shell fragment wounds to the right leg.  

5.  Entitlement to a rating in excess of 10 percent for muscle injury residuals of multiple shell fragment wounds to the left leg. 

6.  Entitlement to a rating in excess of 10 percent for muscle injury residuals of a shell fragment wound to the left knee. 

7.  Entitlement to a rating in excess of 10 percent for a tender scar of the left back. 

8.  Entitlement to a rating in excess of 10 percent for a nephrectomy scar with herniated muscle. 


REPRESENTATION

Appellant is represented by: Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to January 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the RO in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  

On a procedural note, the Veteran has asserted that his service-connected disabilities have rendered him unemployable.  He testified at the Board hearing that he took early retirement because it was getting so bad that he could not work.  A request for a total disability rating based on individual unemployability (TDIU), either expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of an initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based is already service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, a TDIU claim has not yet been adjudicated by the RO.  Moreover, consideration of TDIU would necessarily involve consideration of the Veteran's other service-connected disabilities (posttraumatic stress disorder rated at 50 percent, a right arm disability rated at 10 percent, tinnitus rated at 10 percent, residuals of shell fragment wounds to the trunk and chest, each rated at 0 percent, and bilateral hearing loss rated at 0 percent), which are not on appeal.  

Therefore, as the issue of TDIU entitlement has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.  

The issues of increased ratings for neurological, muscular, and scar residuals of a shell fragment wound to the left forearm, right leg, left leg, left knee, and back, as well as surgical residuals of a left nephrectomy, are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the entire period of this appeal, the function of the Veteran's remaining kidney has been normal, with no nephritis, infection, or pathology.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for kidney dysfunction associated with a left nephrectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code (DC) 7500 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, his claim.  

In a July 1970 rating decision, the RO granted service connection and assigned an initial rating of 30 percent for left nephrectomy residuals, pursuant to DC 7500, effective February 1, 1970.  The current appeal arises from a claim received at the RO in September 2008.  

Under DC 7500, 30 percent is the minimum rating for removal of one kidney.  It is also the maximum rating available under that code.  In the alternative, higher ratings are available under the schedule for rating renal dysfunction, but only if there is nephritis, infection, or pathology of the remaining kidney. 

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that there is no nephritis, infection, or pathology of the Veteran's remaining kidney so as to warrant a rating for renal dysfunction.  

Specifically, the Veteran has not identified any current problems with kidney function.  When asked at the hearing whether he had any problems regarding kidney function, he testified that, "my one kidney functions fine."  He also testified that he had no issues with blood pressure or swelling.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic code. 

The Veteran was afforded a VA examination in November 2008.  The examiner noted that, according to the Veteran, he did not experience any functional impairment due to his nephrectomy residuals.  Thus, the Veteran's account is in accord with the clinical evidence and does not support a rating on the basis of impaired renal function.  

Therefore, the competent evidence concerning the nature and extent of the Veteran's kidney disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  

Moreover, as the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value.  

The Board acknowledges that the Veteran has reported pain and other impairment associated with the nephrectomy scar; however, a separate rating is assigned for the scar residuals, and that rating will be addressed in the remand below.  

In sum, the Board finds that the weight of the evidence weighs against a rating in excess of 30 percent for impairment of kidney function associated with left nephrectomy residuals.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

With respect to the claim, the Board has applied Mittleider v. West, 11 Vet. App. 181 (1998) and has attributed all the Veteran's relevant symptoms to his service-connected disability.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for his disability.  Specifically, the criteria provide for ratings based on the absence of one kidney, and they allow for higher ratings where impairment of function of the remaining kidney is shown.  

Here, the Veteran's descriptions are in accord with the clinical findings.  There is no impairment of function of the remaining kidney.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in October 2008.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

Here, VA made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, post-service treatment records, and the Veteran's written assertions and hearing testimony.  In addition, he was afforded a VA examination to address the manifestations and severity of his kidney disability.  

This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting findings addressed the rating criteria.  There is no suggestion on the Veteran's part that additional examination is necessary to resolve this claim.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 30 percent for kidney dysfunction associated with a left nephrectomy is denied.


REMAND

The Veteran underwent a VA examination in November 2008 to evaluate his various shell fragment wound residuals and his nephrectomy scar; however, for the reasons next discussed, it is apparent that an additional examination is necessary to resolve these claims.  

The Veteran testified at the Board hearing that a significant source of his complaints was the scarring associated with his shell fragment wounds of the right and left lower extremities, left upper extremity, and back.  However, the November 2008 examination did not include a comprehensive scar evaluation.  Notably, the size of the scars was not noted in that report nor were other factors such as scar stability and adherence.  

Moreover, the Veteran testified that he has lifting restrictions associated with the nephrectomy scar muscle hernia.  The extent of such restrictions was not addressed in the November 2008 examination.  Thus, in order to evaluate the claims for increased ratings for neurological, muscular, and scar residuals of shell fragment wounds to the left forearm, right leg, left leg, left knee, and back, as well as scar residuals of a left nephrectomy, an examination is necessary.  

Further, the Veteran's testimony reflects significant complaints regarding his back.  His daughters have written accounts of seeing him virtually unable to walk due to back pain.  It is unclear from the record what if any portion of his back complaints are attributable to the service-connected scar of the back.  

In addition, the Veteran's testimony at the hearing suggests that, in particular, the symptomatology associated with his left ulnar nerve injury and scarring is worse than was reported on the November 2008 report.  He testified that he did not have any use of the hand.  This would appear to be an increase in symptoms compared to what is reflected on the November 2008 examination.  

VA's duty to assist a veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012),  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  In addition, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the Atlanta (Decatur)  VA Medical Center for the period since April 2011.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination to determine the manifestations and severity of his neurological, muscular, and scar residuals of shell fragment wounds to the left forearm, right leg, left leg, left knee, and back, as well as scar residuals of a left nephrectomy.  The relevant documents in the claims file should be made available to the examiner.

* Each scar associated with the right and left lower extremity shell fragment wound, the left upper extremity shell fragment wound, the shell fragment wound of the back, and the left nephrectomy scar should be evaluated in accordance with the rating criteria for scars.  The examiner should address what portion if any of the Veteran's functional back impairment is attributable to the service-connected scar.  

* Muscular residuals of the right and left lower extremity shell fragment wounds, the left upper extremity shell fragment wound, the shell fragment wound of the back, and the nephrectomy scar with muscle hernia should be evaluated in accordance with the rating criteria for muscle injuries.  Any limitation of joint function, such as with the left knee, should be described.  Any lifting restrictions associated with the hernia should be described.  

* Neurological residuals associated with the left upper extremity shell fragment wound should be evaluated in accordance with the rating criteria for neurological injuries.  

3.  The Board has referred a claim for TDIU back to the RO for appropriate action.  The RO should address this claim prior to returning the appeal to the Board.

4.  Readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the associated claims.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


